Dismissed and Memorandum Opinion filed November 3, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-09-00168-CV
                                   ____________

                 ACOUSTICAL MATERIALS SUPPLY, Appellant

                                           V.

  CASTLEROCK & CO., INC., A/K/A CASTLEROCK INVESTMENT GROUP
      A/K/A EXQUISITE DESIGNS BY CASTLEROCK & CO., D/B/A
       CASTLEROCK INVESTMENT GROUP, BRAD JONES, AND
            COUNTRYWIDE HOME LOANS, INC., Appellees


                  On Appeal from County Civil Court at Law No. 4
                               Harris County, Texas
                          Trial Court Cause No. 898161



                     MEMORANDUM                     OPINION

      This is an appeal from a judgment signed January 27, 2009. On June 11, 2009, this
court abated the appeal because appellee Brad F. Jones petitioned for voluntary bankruptcy
in the United States Bankruptcy Court for the Southern District of Texas, under cause
number 09-33893. See Tex. R. App. P. 8.2.
       Through the Public Access to Court Electronic Records (PACER) system, the court
has learned that the bankruptcy case was closed on June 6, 2011. The parties failed to
advise this court of the bankruptcy court action.

       On September 27, 2011, this court issued an order stating that unless any party to the
appeal filed a motion demonstrating good cause to retain the appeal within twenty days of
the date of the order, this appeal would be dismissed for want of prosecution. See Tex. R.
App. P. 42.3(b). No response was filed.

       Accordingly, we reinstate the appeal and order it dismissed.



                                          PER CURIAM


Panel consists of Chief Justice Hedges, Justices Anderson and Christopher.




                                             2